IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-40984
                         Conference Calendar
                          __________________


ROBERT LAMARR ALLEN,
                                       Plaintiff-Appellant,

versus

KEITH J. PRICE, Warden, Coffield
Unit; JUDITH L. MERRILL, Correctional
Officer II, Coffield Unit,
                                       Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-607
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Lamarr Allen, #636644, appeals from the district

court's dismissal of his civil rights complaint as frivolous

pursuant to 28 U.S.C. § 1915(d).    We have reviewed the record and

the decision of the district court and find no abuse of

discretion.    Accordingly, the judgment is AFFIRMED for

essentially the reasons stated by the magistrate judge and

adopted by the district court.    Allen's request for appointment

of counsel is DENIED as moot.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-40984
                 -2-

AFFIRMED.